Warner, Judge.
This was an action of ejectment brought by the plaintiff on the several demises alleged in the declaration against the defendants, to recover the possession of a tract of land in Whitfield county. The demise from the Stevensons to the plaintiff is alleged to have been made on the 1st day of January, 1864. The demise from Baker to the plaintiff is alleged to have been made on the 5th day of December, 1869, The action was commenced on the 20th December, 1869. The plaintiff and defendant offered in evidence their respective title deeds to the land in dispute, as well as other evidence in regard to their claim to the land. After the testimony in the case was closed, the defendant’s counsel made the point to the Conrt that the plaintiff’s cause of action was barred by the Act of 1869, in relation to the Statute of Limitations, under the evidence in the case. The Court sustained the position taken by the defendant’s counsel, and held that the plaintiff’s action was barred, and dismissed the same; whereupon the plaintiff’ excepted. The seventh section of the Act of 1869 declares, "That all actions for torts of any character whatever, when the tort or wrong was committed, or the right of action accrued, or the injury was done whether to the person or property of any person or corporation prior to the 1st June, 1865, by any person then or now a citizen or inhabitant ofthisState, which is not now barred, shall be brought and prosecuted within three months from the passage of this Act, or the right of action of the injured party or plaintiff in the action, as well as the right of such party to sue, shall be forever extinguished, barred and foreclosed.” .This section of the Act applies only to such torts as were committed prior to the 1st June, 1865, and not to torts committed since that date. If the defendant was in possession of the land before that date, the plaintiff, to recover for that wrong or injury, must *36have sued within three months from the passage of the Act; but if the defendant has been in possession of the land since that date (as the evidence shows that he was) then, for the wrong and injury done to the land since that time, the plaintiff was not bound to sue within three months. Besides, one of the demises in the declaration to the plaintiff is alleged to have been made on the 5fch of December, 1869, and the defendant was in possession of the land. In our judgment, the Court should have allowed the jury to have passed upon the evidence under the charge of the Court as to the law applicable thereto, and it was error to dismiss the plaintiff’s action on the statement of facts disclosed by the record.
Let the judgment of the Court below be reversed.